DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 11/18/2021 for application number 17/244,374.  Claims 1-9 are pending in the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being anticipated by Ishida et al. (JP 2001056225 A) in view of Brown et al. (Brown, US 2015/0185996 A1).
With respect to claim 1:
Ishida teaches an agent control device (¶ 5: “an agent appearance means for causing at least one agent to appear in a vehicle from a plurality of anthropomorphic agents and a vehicle situation are described”) comprising: 
a memory; and a processor coupled to the memory (¶ 14: “The CPU reads a computer program from an external storage medium set in the storage medium drive device 23 and stores (installs) it in another storage device such as an agent data storage device 29b), the processor being configured to: 
¶ 10: “The agent in the present embodiment is an anthropomorphic agent, and an image thereof (planar image, three-dimensional image such as holography, etc.) appears in the vehicle by an image display device”; ¶ 35: “Images of the appearances of these various agents are stored in the image data 294, and can be selected from the input device 22 and the like according to the driver's preference”), and 
perform control so as to display, on a display device, a list of selection information for the plurality of agents according to the acquired identification information for the plurality of agents, and activate an agent corresponding to selection information selected by a user inside the vehicle (¶ 10: “The agent in the present embodiment is an anthropomorphic agent, and an image thereof (planar image, three-dimensional image such as holography, etc.) appears in the vehicle by an image display device”; ¶ 35: “Images of the appearances of these various agents are stored in the image data 294, and can be selected from the input device 22 and the like according to the driver's preference”), 
wherein the plurality of agents includes an agent that is available only in the vehicle (pg.17, l.674-675; an agent behaves in accordance to the current condition of the vehicle).  Ishida does not expressly disclose an agent that is available on a mobile device used by the user.
In the same field of endeavor, Brown discloses an agent that is available on a mobile device used by the user (fig.1; virtual assistants are selectable on a mobile device).
	
	

With respect to claim 2:
The prior art as combined teaches wherein the processor is configured to perform control to display, on the display device, the list of selection information for the plurality of agents, in a case in which specific operation information has been received (Ishida, ¶ 35: “Images of the appearances of these various agents are stored in the image data 294, and can be selected from the input device 22 and the like according to the driver's preference”).
With respect to claims 4 and 5:
Claims 4 and 5 contain subject matter similar in scope respectively to claims 1 and 2, and thus, are rejected under similar rationale.
With respect to claims 7 and 8:
Claims 7 and 8 contain subject matter similar in scope respectively to claims 1 and 2, and thus, are rejected under similar rationale.



Claims 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida-Brown in view of Talati et al. (US 2013/0038437 A1).
With respect to claim 3:
Ishida, ¶ 35: “Images of the appearances of these various agents are stored in the image data 294, and can be selected from the input device 22 and the like according to the driver's preference”).
Ishida-Brown does not explicitly teach to display the list of selection information on the display device, in a swipeable format.
Talati teaches to display the list of selection information on the display device, in a swipeable format (¶ 6: “Interaction with the notification and control apparatus may be provided through a control mechanism that offers multimodal interactive capability. In one presently preferred form, the control mechanism allows the driver to interact with the various notifications being displayed through a variety of different redundant interaction mechanisms. These include vehicle console, dashboard and steering wheel mounted buttons, touchpad surfaces to receive gestural commands, noncontact gesture control mechanisms that sense in-air gestures and voice-activated systems and speech recognition systems”; ¶ 59: “a swipe gesture from right to left might connote a command to scroll through the hidden icons”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ishida-Brown with those of Talati in order to present incoming tasks and notifications to the operator of a vehicle in such a way that the operator's attention is not compromised while driving (Talati, ¶ 1
With respect to claim 6:
Claim 6 contains subject matter similar in scope to claim 3, and thus, is rejected under similar rationale.
With respect to claim 9:
Claim 9 contains subject matter similar in scope to claim 3, and thus, is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173